Exhibit 10.36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Second Amendment to Development, Manufacturing and
Supply Agreement

This Second Amendment to Development, Manufacturing and Supply Agreement (this
“Second Amendment”) is made and entered into as of February 1, 2017 by and
between Alkermes Pharma Ireland Limited, a private limited company organized and
existing under the laws of the Republic of Ireland (“Alkermes”), and Recro
Pharma, Inc., a corporation organized and existing under the laws of
Pennsylvania (“Recro”). Recro and Alkermes are sometimes hereinafter referred to
each as a “Party” and collectively as the “Parties.”

Recitals:

WHEREAS, Alkermes and Recro entered into that certain Development, Manufacturing
and Supply Agreement on July 10, 2015 , as amended by that certain First
Amendment to the Development, Manufacturing and Supply Agreement between
Alkermes and Recro dated as of October 19, 2016 (the “Agreement”);

WHEREAS, in connection with Alkermes’ manufacture and supply of BC Parenteral
Meloxicam pursuant to the Agreement, the Parties are designing a Manufacturing
Suite (as defined below);

WHEREAS, pursuant to that certain First Amendment to Development, Manufacturing
and Supply Agreement between Alkermes and Recro dated as of October 19, 2016
(the “First Amendment”), it was agreed that Alkermes would procure Basis of
Design Services (as defined below) and that Recro would notify Alkermes as to
whether Recro wishes to enter into an additional amendment to the Agreement in
respect of further design and construction of the Manufacturing Suite and the
allocation of costs and expenses related to same; and

WHEREAS, the Parties have agreed to progress with further design of the
Manufacturing Suite and desire to further amend the terms of the Agreement to
provide for the allocation of costs and expenses related to such Detailed Design
Services (as defined below).

Agreement:

Now, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Alkermes and Recro agree as follows:

Article 1
Definitions

1.1All capitalized terms used but not otherwise defined herein shall have the
meaning ascribed thereto in the Agreement.

1

--------------------------------------------------------------------------------

Exhibit 10.36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Article 2
Amendments to Agreement

2.1Article 5 of the Agreement is hereby amended by the deletion of the current
Section 5.8 and its replacement by the following:

“5.8Manufacturing Suite. Notwithstanding any other provision in this Agreement:

The Parties are designing a manufacturing suite and related equipment at the
Alkermes Facility for the manufacture and supply of BC Parenteral Meloxicam (the
“Manufacturing Suite”). Alkermes shall procure and render concept and basis of
design services in respect of the Manufacturing Suite (the “Basis of Design
Services”) on the basis that Recro agrees to pay for [***]% of the costs of the
Basis of Design Services in a total amount not to exceed $[***], unless
otherwise agreed by the Parties in writing (to include e-mail) (the “Basis of
Design Cost”).

Alkermes shall procure and render the further design of the Manufacturing Suite
(the “Detailed Design Services”), provided always that Recro shall be entitled,
at any time prior to the completion of the Detailed Design Services, to require
the Detailed Design Services to be ceased by delivering a written notice to
Alkermes (a “Detailed Design Cessation Notice”) which shall take effect on the
business day following the date of receipt by Alkermes of the Detailed Design
Cessation Notice (the “Detailed Design Cessation Effective Date”), on the
condition that Recro shall pay [***]% of all costs and liabilities incurred by
Alkermes in respect of the Detailed Design Services, whether such costs or
liabilities are incurred on or prior to the Detailed Design Cessation Effective
Date or, in respect of any agreement entered into by Alkermes for the purposes
of procuring the Detailed Design Services, are incurred after the Detailed
Design Cessation Effective Date in connection with the termination by Alkermes
of such agreement in accordance with its terms (the “Detailed Design Cessation
Costs”); provided, that Alkermes shall provide a notice of termination of any
such agreement on the Detailed Design Cessation Effective Date; provided
further, that the Detailed Design Cessation Costs shall not exceed the Detailed
Design Cost (as defined below).

Where the Detailed Design Services are completed without the delivery by Recro
of a Detailed Design Cessation Notice, Recro agrees to pay for [***]% of the
costs of the Detailed Design Services

2

--------------------------------------------------------------------------------

Exhibit 10.36

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

in a total amount not to exceed $[***], unless otherwise agreed by the Parties
in writing (to include e-mail) (the “Detailed Design Cost”).

[***]. For the Basis of Design Cost and the Detailed Design Cost, together with
each such invoice Alkermes will provide Recro with a breakdown of how much of
the costs in such invoice relate to facility costs and how much relate to
capital equipment, together with supporting documentation. Alkermes shall grant
Recro, in accordance with said breakdown, a credit in respect of the portion of
the Basis of Design Cost and the Detailed Design Cost allocated to facility
costs against Recro’s future obligations related to the purchase of equipment
for the Manufacturing Suite.

On or before February 10, 2017, Recro and Alkermes shall enter into a further
amendment to the Agreement in respect of, inter alia, construction of,
procurement related to, and verification of the Manufacturing Suite and
allocation of costs and expenses related to same.

For the avoidance of doubt and notwithstanding anything else contained in this
Agreement, it is acknowledged and agreed that neither the Basis of Design
Services nor the Detailed Design Services constitute Services (as defined in
Section 1.84 of this Agreement) for the purposes of this Agreement.”

Article 3
General

3.1No Other Amendments. Except as expressly set forth in this Second Amendment,
this Second Amendment shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of either
Party under the Agreement, or alter, modify, amend or in any way affect any of
the other terms, obligations or covenants contained in the Agreement, all of
which shall continue in full force and effect.

3.2Miscellaneous Provisions. This Second Amendment shall be subject to the
miscellaneous provisions contained in Article 13 of the Agreement, which are
incorporated by reference herein, in each case, mutatis mutandi.

[Remainder of this Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their respective duly authorized representatives as of the date set forth
above.

ALKERMES PHARMA IRELAND LIMITED


By:  /s/ Shane Cooke
(Signature)

Name:  Shane Cooke

Title: Director

RECRO PHARMA, INC.


By:  /s/ Michael Celano
(Signature)

Name:  Michael Celano

Title: CFO

[Signature Page to Second Amendment to Development, Manufacturing and Supply
Agreement]